


110 HR 3463 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3463
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Holt (for
			 himself, Mr. Baird,
			 Mr. Souder,
			 Mr. Hinchey,
			 Ms. McCollum of Minnesota,
			 Mr. Regula, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish a partnership between the Department of Education and the
		  National Park Service to provide educational opportunities for students and
		  teachers.
	
	
		1.National Park Ranger School
			 Partnership Program
			(a)Program
			 established
				(1)In
			 generalPart D of title V of the Elementary and Secondary
			 Education Act of 1965 is amended by adding at the end the following:
					
						22National Park
				Ranger School Partnerships
							5621.Program
				authorized
								(a)In
				generalThe Secretary, in
				cooperation with the Director of the National Park Service, may award grants,
				on a competitive basis, to schools and local educational agencies and education
				service agencies to carry out the authorized activities described in subsection
				(b).
								(b)Authorized
				activitiesA school or local educational agency shall use funds
				provided under this subpart to enter into a partnership with the National Park
				Service, in cooperation where appropriate with a not-for-profit partner of the
				National Park Service, to carry out both of the following activities:
									(1)Providing, for
				students in kindergarten through grade 12, educational programs (including
				programs under which instruction is provided by National Park Service Rangers)
				that emphasize science, the environment, natural resources, mathematics,
				civics, and history.
									(2)Providing, for
				educators of students in kindergarten through grade 12, professional
				development opportunities (such as summer institutes) that emphasize science,
				the environment, natural resources, mathematics, civics, and history.
									(c)GrantsEach
				grant under this subpart shall be for a period of 3 years, for an aggregate
				amount of not more than $25,000.
								(d)EligibilityTo
				be eligible to receive a grant under this subpart, a school or local
				educational agency must—
									(1)either—
										(A)have a partnership
				or be capable of partnering with a unit of the National Park Service or a
				Research and Learning Center of the National Park Service; or
										(B)have, or
				demonstrate that it will develop, a technology-based distance learning link to
				the National Park Service;
										(2)be identified for
				improvement under title I; and
									(3)have a significant
				percentage of low-income students.
									(e)CriteriaGrants
				under this subpart shall be awarded on a competitive basis using criteria
				established jointly by the Secretary and the Director of the National Park
				Service.
								(f)Reports by
				granteesUpon completing the period for which the grant was made,
				the school or local educational agency receiving the grant shall submit to the
				Secretary a report that—
									(1)identifies the
				number of students participating in the activities described in subsection
				(b)(1) that were carried out under the grant and the achievement attained by
				those students in mathematics, science, and any other academic areas relevant
				to the activities carried out under the grant as measured against—
										(A)Statewide scores for students on the
				academic assessments in mathematics or science under section 1111(b)(3);
				and
										(B)other benchmarks established by the
				Secretary, in coordination with the National Park Service; and
										(2)identifies the
				number of educators participating in the activities described in subsection
				(b)(2) that were carried out under the grant and the professional development
				received by those educators in mathematics, science, and any other academic
				areas relevant to the activities carried out under the grant.
									(g)Report by
				SecretaryNot later than 3 years after the date of the enactment
				of this section, the Secretary, in coordination with the Director of the
				National Park Service, shall submit a report to Congress on the implementation
				of this subpart. The report shall include recommendations on whether and to
				what extent the program should be continued or expanded.
								(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subpart $1,000,000 for fiscal year 2008, to be available until
				expended.
								.
				(2)Clerical
			 amendmentThe table of contents in section 2 of that Act is
			 amended by adding after the items relating to subpart 21 of part D of title V
			 the following:
					
						
							Subpart 22—National Park Ranger School
				Partnerships
							Sec. 5621. Program
				authorized.
						
						.
				(b)National Park
			 Service eligibility for certain programs
				(1)Math and science
			 partnershipsSection 2201(b)(1)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6661(b)(1)(B)) is amended—
					(A)by redesignating
			 clauses (iii) and (iv) as (iv) and (v), respectively; and
					(B)by adding after
			 clause (ii) the following:
						
							(iii)the National
				Park
				Service;
							.
					(2)Teaching of
			 traditional american historySection 2351(b) of that Act (20
			 U.S.C. 6721(b)) is amended by adding at the end the following:
					
						(4)An educational service agency, including a
				Federal agency that serves as an educational service
				provider.
						.
				
